                            THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

   MONAUZRE BAUGH, aka MAVEN, an                  §
   individual,                                    §
                                                  §              Case No.: 4:20-cv-291
                           Plaintiff,             §
             vs.                                  §
                                                                 JURY TRIAL DEMANDED
                                                  §
A. H.A.H.D. HOUSTON, INC. d/b/a                   §
     CENTERFOLDS; ALI DAVARI and                  §
     HASSAN DAVARI, individuals,                  §
                                                  §
                                                  §
                        Defendants.
                                                  §

                                                 ORDER

              On this day, the Court considered Defendant A.H.D. Houston, Inc. d/b/a Centerfolds’

   Motion to Dismiss Pursuant to 9 U.S.C. §4, the response of Plaintiff Monauzre Baugh, and the

   reply in support of the Motion to Dismiss, if any, and is of the opinion the Motion should be

   DENIED.

          IT IS HEREBY ORDERED THAT Defendant A.H.D. Houston, Inc. d/b/a Centerfolds’ Motion

   to Dismiss Pursuant to 9 U.S.C. §4 is in all things DENIED.



   Signed this ____________ day of _______________, 2020.



                                                        ________________________________________
                                                        HON. SIM LAKE
                                                        UNITED STATES DISTRICT JUDGE
